In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-18-00207-CR


                           THE STATE OF TEXAS, APPELLANT

                                              V.

                                 JASON ROYAL, APPELLEE

                                On Appeal from the County Court
                                      Hale County, Texas
                  Trial Court No. 2016C-317, Honorable Bill Coleman, Presiding

                                     November 1, 2018

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      The State appealed the trial court’s order granting the motion to suppress of

appellee Jason Royal. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (West 2018).

Now pending before this court is the State’s motion to dismiss its appeal signed by the

District Attorney. Without passing on the merits of the case, we grant the motion to

dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the appeal.

Having dismissed the appeal at the State’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                           Per Curiam
Do not publish.